Citation Nr: 0507795	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  95-13 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
traumatic degenerative changes of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to October 
1993.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1994, from 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The Board remanded this case in July 1997 and March 2001 for 
further development.  The case has returned for appellate 
decision.


FINDINGS OF FACT

The veteran's residuals of trauma with degenerative changes 
of the right knee are not productive of subluxation, 
instability, locking, limitation of flexion to less than 60 
degrees, or limitation of extension greater than 5 degrees.  


CONCLUSIONS OF LAW

The criteria for an increased rating for the veteran's 
service-connected traumatic degenerative changes of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 52558, 5259, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing due to a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating. Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, one of the veteran's 
appeals is from the "original rating" awarded for service-
connected PTSD, and the other is for an "increased rating" 
for residuals of head trauma.  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson at 126.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco at 
58.  This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).

Where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

II.  Right Knee

The veteran's service-connected right knee disability is 
currently evaluated under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5257. 

Pursuant to regulation, 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2004) provides that arthritis that is due to trauma and 
substantiated by x-rays shall be rated as degenerative 
arthritis under 38 C.F.R. § 4.17a, Diagnostic Code 5003 
(2004). Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings shall be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved. When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate Diagnostic 
Code, an evaluation of 10 percent is for application for each 
such major or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Regulation 38 C.F.R. § 4.71a, Diagnostic Code 5257 provides 
that a 10 percent rating requires slight recurrent 
subluxation or lateral instability, a 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability, and a 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

The Rating Schedule provides that flexion of the leg limited 
to 60 degrees warrants a noncompensable rating, flexion 
limited to 45 degrees warrants a 10 percent rating, flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants a 30 percent rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5260. The Rating Schedule 
also provides that extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, and extension limited to 20 
degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261. Flexion of the knee to 140 degrees is 
considered full and extension to 0 degrees is considered 
full. See 38 C.F.R. § 4.71, Plate II.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic. 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

The veteran filed his original claim for service connection 
in November 1993.  In March 1995, the RO granted service 
connection for the veteran's right knee disorder and assigned 
a noncompensable rating.  In April 1998, the RO assigned a 10 
percent rating for the veteran's right knee disorder 
effective from November 1993, the date of claim.  

A longitudinal review of the evidence of record reveals that 
a rating in excess of 10 percent is not warranted at any time 
during the pendency of this claim.  A review of the medical 
evidence from 1993 to the present fails to reveal any 
objective evidence of subluxation or lateral instability so 
as to warrant a 10 percent rating under Diagnostic Code 5257.  
Most recently, a QTC Medical Services examination report for 
VA in July 2004 reveals no findings of medial or lateral 
instability.  Therefore, a rating in excess of 10 percent is 
not warranted under Diagnostic Code 5257.

Moreover, the evidence of record fails to disclose any 
limitation of flexion or extension of the right knee that 
would meet the criteria for a compensable rating. In this 
regard, the Board notes that while the veteran complained of 
chronic pain in the right knee, on VA examination in August 
1998 and July 2004, range of motion of the right knee was 
full.  The July 2004 QTC examination report shows that range 
of motion was from 5 degrees to 130 degrees; this falls short 
of the criteria for a 10 percent rating under Diagnostic 
Codes 5260 or 5261.  Outpatient treatment records dated 
throughout the pendency of this claim show complaints and 
treatment of the right knee, but do not contain findings that 
warrant a higher disability rating.

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation for his service-connected right 
knee disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2004).  This has been 
accomplished in the present case as the veteran is assigned a 
10 percent disability rating for his right knee disorder.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

There is no indication that this disability is manifested by 
any pain on motion or other functional limitation that would 
warrant a rating in excess of 10 percent under Diagnostic 
Codes 5060 or 5261.  The July 2004 QTC examiner noted that 
range of motion was additionally limited by pain, weakness, 
lack of endurance and pain, without evidence of fatigue or 
incoordination.  The Board finds that a separate compensable 
rating under Diagnostic Code 5257 is not warranted because 
the evidence of record does not more nearly approximate the 
criteria for a compensable rating.  The x-ray study of the 
veteran's right knee revealed findings of degenerative joint 
disease.  The Board finds that the current right knee 
disability is adequately rated as 10 percent disabling. 

The VA General Counsel held that a claimant who has arthritis 
and instability of the knee (as in this case) may be rated 
separately under Diagnostic Codes 5003 and 5257. See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998). Specifically, General Counsel for VA, in an 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, which provides 
for the presence of arthritis due to trauma, and 5257 which 
provides for instability.  General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).  The reverse situation is also 
true.

The Board finds that a separate compensable rating under 
Diagnostic Code 5257 is not warranted because the evidence of 
record does not more nearly approximate the criteria for a 
compensable rating.  As noted above, according to the July 
2004 QTC examination report, there were no findings of 
instability or subluxation.

The Board has considered whether there is any other basis for 
assigning a compensable evaluation for this disability but 
has found none.  Moreover, the Board has considered the 
benefit of the doubt doctrine but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim. 38 U.S.C.A. § 5107(b); 
Gilbert, supra.





III.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

This claim has been pending since 1993, prior to the 
enactment of VCAA.  VA notified the veteran of the law in 
effect prior to VCAA.  After VCAA's enactment, the RO, in a 
letter dated in March 2004, advised the veteran what 
information and evidence was needed to substantiate his 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  The statement of the case also notified the 
veteran of the information and evidence needed to 
substantiate the claims.  The September 2004 supplemental 
statement of the case also contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notice.  He was given ample 
time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that any 
error in not providing a VCAA notice letter to the veteran 
prior to the initial adjudication of his claim is manifestly 
harmless error as there is no ascertainable disadvantage as a 
consequence.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that an examination in this case is not 
necessary to reach a decision.  Here, the VA has provided 
several examinations, the last being conducted last than one 
year ago.  Further development is not needed in this case 
because there is sufficient evidence to decide the claim. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
traumatic degenerative changes of the right knee is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


